Citation Nr: 0815649	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  07-16 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a left eye 
disorder.

2.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and D.P.




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 



INTRODUCTION

The veteran had active military service from December 1990 to 
May 1991.  She served in the Southwest Asia theater of 
operations from December 1990 to April 1991.  She also had a 
period of Active Duty for Training from November 1986 to 
March 1987

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The veteran testified before the 
undersigned at a hearing held at the RO in February 2008.  
Additional evidence was submitted at the hearing, along with 
a waiver of initial RO consideration of that evidence.

The issue of service connection for memory loss, to include 
as due to an undiagnosed illness, is addressed in the REMAND 
section of this decision.  



FINDING OF FACT

The veteran's left eye disorder is attributable to her period 
of service.





CONCLUSION OF LAW

The veteran's left eye disorder is due to a disease or injury 
that was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in her possession that pertains to the claim.  

In light of the Board's allowance of the left eye disorder 
claim, any notice deficiency regarding that claim is not 
prejudicial.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by her, and for which she authorized VA to 
request, were obtained by the RO or provided by the veteran 
herself.  38 U.S.C.A. § 5103A.  Medical opinions addressing 
the etiology of her current left eye disorder are on file.  
In any event, given the Board's disposition of the claim, any 
deficiency in VA's duty to assist her in this claim is not 
prejudicial.
 
In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The veteran contends that although nearsighted before 
service, during her period of service ending in May 1991, she 
began experiencing additional left eye problems from wind-
borne irritants.  Pertinent problems included eye dryness and 
scratchiness, and blurry vision.  She testified that she was 
exposed in service to multiple aerosolized irritants in the 
Persian Gulf, including from sand and livestock byproducts.

The service medical records show that the veteran entered 
service with myopic vision.  She was seen in March 1991 for 
burning and itching in both eyes after being exposed to wind 
and dust while wearing contacts.  She was initially assessed 
with possible foreign body in eyes, but later that day was 
diagnosed as having irritation conjunctivitis.  In April 1991 
she was treated for a viral illness with symptoms including 
irritated and burning eyes.  Later in April 1991 she was 
diagnosed as having dry eyes and possible keratitis.

On file are private medical records for October 1996 to 
February 2003.  The veteran presented in October 1996 with 
left eye complaints of uncertain duration, at which time 
multiple old retinal scars were identified.  She was 
diagnosed with probable multifocal choroiditis in the left 
eye.  Subsequent records document continued findings of 
retinal scarring and decreased visual acuity affecting the 
left eye, as well as subretinal hemorrhaging at one point.

At a September 2003 VA examination, clinical evaluation of 
the veteran's left eye revealed multiple pigmented 
chorioretinal scars in the macula and scapula without 
associated subretinal hemorrhage or fluid.  The examiner 
diagnosed probable visually significant multifocal 
chorioditis in the left eye, as well as high myopic 
refractive error.  In a February 2004 addendum, the examiner 
concluded that it was unlikely that the veteran's eye 
disorder was related to external trauma from sand or debris.

In a May 2005 statement, Dr. N. Kennedy informed the veteran 
that the left eye scar tissue might be from a past 
Histoplasmosis infection.

In a statement received in March 2007, Mr. R.P. confirmed 
that while serving under him in the Persian Gulf, the veteran 
was exposed to wind-borne sand and grit, as well as to 
livestock.  He remembers her contracting a viral illness 
outside of the traditional season for contracting such 
illnesses.

In a February 2008 statement, Dr. A. Truxal noted that the 
veteran was exposed in service to the feces of bats and 
chickens.  She was also exposed to wind conducive to 
aerosolization of infectious spores in the soil.  Dr. Truxal 
noted that during her deployment, the veteran developed a 
flu-like syndrome consistent with a primary infection.  He 
noted that she subsequently lost vision in the left eye and 
was diagnosed in the 1990s with retinochoroiditis.  He 
concluded that it was more likely than not that the veteran's 
current retinal damage responsible for her visual loss in the 
left eye was due to past exposure to an infectious organism 
during her deployment.  

Service medical records show complaints specific to the left 
eye, as well as treatment on one occasion for some type of 
viral illness.  The veteran contends that she was exposed to 
a variety of eye irritants in service, and the Board finds 
her statements and testimony to that effect credible, and 
corroborated by Mr. P.'s statement.  In support of the 
veteran's claim is the statement of Dr. Truxal, who concludes 
that those irritants likely resulted in the current eye 
disorder.  He provided a persuasive explanation for his 
opinion, describing specific events documented in the service 
records supportive of his conclusion.  

Although the September 2003 examiner concluded that the 
veteran's current left eye disorder was not likely related to 
service trauma, he did not address the service medical 
records documenting treatment for left eye problems.

Given that Dr. Truxal's opinion is supported by an 
explanation which is consistent with findings noted in the 
service medical records, the Board finds the evidentiary 
record serves to establish that it is at least as likely as 
not that the veteran's current left eye disorder originated 
during her period of service.  

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection for a left eye disorder is 
warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 



ORDER

Entitlement to service connection for a left eye disorder is 
granted.



REMAND

The veteran contends that she developed memory loss shortly 
following her discharge from service in the Persian Gulf.  
Service and postservice medical records are entirely silent 
for any complaints or reference to memory impairment.  She 
has not been diagnosed with a disorder manifested by memory 
loss.  At the veteran's hearing, however, D.P. testified that 
she had known the veteran since 1987, and had noticed a 
marked decline in the veteran's memory function since service 
discharge.  Ms. P. provided a specific example of the decline 
in function.  The veteran has not been afforded a VA 
examination in connection with her claim.

Applicable law provides that VA will pay compensation to a 
Persian Gulf veteran who exhibits objective indications of a 
qualifying chronic disability, provided that such disability 
became manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1).

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following):  (A) An undiagnosed illness; (B) The 
following medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or symptoms: 
(1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable 
bowel syndrome; or (4) Any other illness that the Secretary 
determines meets certain criteria for a medically unexplained 
chronic multisymptom illness; or (C) Any diagnosed illness 
that the Secretary determines in appropriate regulations 
warrants a presumption of service- connection.  A medically 
unexplained chronic multisymptom illness means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 3.317(a)(2).

The term "objective indications of chronic disability" 
includes both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4).  
Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to neurologic or 
neuropsychological signs or symptoms.

In this case, the veteran served in the Persian Gulf, 
following which she reports experiencing deteriorating memory 
function without any associated diagnosis.  She has provided 
objective evidence of memory loss in the form of Mr. P.'s 
observations of the veteran's cognition prior to and after 
service.  Under the circumstances, the Board is of the 
opinion that the veteran should be afforded a VA examination 
in connection with her memory loss claim.

The Board additionally notes that at her February 2008 
hearing, the veteran indicated that she was recently 
evaluated by a physician for her memory loss complaints.  
According to the veteran, the physician concluded that the 
results were normal, and recommended a neurologic workup.  As 
any records documenting the veteran's memory loss complaints 
and efforts to determine the nature of those complaints are 
relevant to the appeal, on remand the RO should (with the 
veteran's cooperation) attempt to obtain records from the 
referenced physician.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that she identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to the 
remaining claim on appeal.  When the 
requested information and any necessary 
authorizations have been received, the RO 
should attempt to obtain copies of all 
pertinent records which have not already 
been obtained.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and her representative of this 
and ask them to provide a copy of the 
outstanding medical records. 

3.  Thereafter, the veteran should be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the nature, extent and etiology of any 
currently present memory loss disability.  
All indicated studies should be 
performed.  If the examination results in 
a clinical diagnosis of any disorder 
associated with the veteran's memory loss 
condition, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that any such disorder 
originated during the veteran's periods 
of active duty or is otherwise 
etiologically related to any period of 
service.  If such a diagnosis can not be 
rendered, the examiner should 
nevertheless identify all signs and 
symptoms of any currently present memory 
loss, and include a discussion concerning 
the duration of the disorder.  The 
rationale for all opinions expressed 
should also be provided.  The veteran's 
claims file, including a copy of this 
remand, must be made available to the 
examiner for review.

4.  The RO should then prepare a new 
rating decision and readjudicate the 
issue of service connection for memory 
loss, to include as due to an undiagnosed 
illness.  If the benefit sought on appeal 
is not granted in full the RO must issue 
a supplemental statement of the case, and 
provide the appellant and her 
representative an opportunity to respond. 

After the veteran and her representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until she is notified by the RO.  The veteran and her 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


